NO. 07-01-0202-CR

                              IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                       PANEL C

                                   OCTOBER 8, 2001
                            ______________________________

                                  SUSAN J. FRANKLIN,

                                                      Appellant

                                           v.

                                THE STATE OF TEXAS,

                                               Appellee
                       _________________________________

            FROM THE 137TH DISTRICT COURT OF LUBBOCK COUNTY;

               NO. 99-431,052; HON. CECIL G. PURYEAR, PRESIDING
                       _______________________________

Before QUINN, REAVIS AND JOHNSON, J.J.

      Susan J. Franklin (appellant) appeals from a judgment revoking her community

supervision and sentencing her to prison. Through two points of error, she argues the

evidence was insufficient to show she violated the terms and conditions of her community

supervision. Because we conclude that the court did not abuse its discretion in revoking

her probation, we affirm.

      Background
       In August of 2000, appellant was convicted of the felony offense of delivery of a

controlled substance in a drug free zone and sentenced to ten years imprisonment.

However, the court suspended the sentence and placed her on community supervision.

Various conditions to her community supervision were imposed.

       Shortly after being placed on community supervision, the State moved to revoke

appellant’s community supervision. It did so on the basis that she failed to comply with the

two conditions. The trial court, after hearing all the evidence presented, revoked her

community supervision and sentenced appellant to ten years imprisonment.

                             Insufficiency of the Evidence

       As her second issue, appellant argues the evidence was insufficient to support the

trial court’s finding that appellant violated condition “a.” Through that condition, she was

directed to “commit no offense against the laws of this or any other State or the United

States.” We overrule the issue.

       The State alleged that appellant violated condition “a” by possessing a

methamphetamine with intent to distribute, by simply possessing methamphetamine, and

by possessing marijuana. When one is charged with possessing a controlled substance,

it is incumbent upon the State to prove two things. First, it must show that the accused

exercised actual care, control, or management over the contraband. King v. State, 895
S.W.2d 701, 703 (Tex. Crim. App. 1995). That is, the accused’s association with the

contraband must be more than merely fortuitous. Second, the State must also illustrate

that the appellant knew the nature of the substance he controlled. Id.




                                             2
       Furthermore, the courts have divined numerous factors useful in determining

whether the accused's link to the contraband was more than mere fortuity. Though the

factors are not exclusive, they nevertheless include such things as whether 1) the accused

was present at the search, 2) the contraband was plainly visible by those present, 3) the

drugs were near the defendant, 4) the defendant was under the influence of the substance

found, 5) the defendant possessed other contraband or drug paraphernalia when arrested,

6) the defendant made any incriminating statements, 7) the defendant attempted to flee,

8) the defendant made furtive gestures, 9) the contraband emitted a recognizable odor at

the time, 10) other contraband or drug paraphernalia was present, 11) the defendant had

the right to exclusive or joint possession of the locale at which the drugs were found, 12)

the place where the drugs were found was enclosed, 13) the accused attempted to conceal

the contraband, and 14) the accused was familiar with the type of contraband. Park v.

State, 8 S.W.3d 351, 353 (Tex. App.–Amarillo 1999, no pet.). Incidentally, the number of

factors established is not as important as the degree to which they tend to affirmatively link

the defendant to the contraband. Id. In other words, if evidence satisfying less than all the

aforementioned indicia is produced, conviction may still be upheld if the evidence

establishes, beyond reasonable doubt, appellant's knowing link to the drugs. Id.

       In reviewing the record, we find evidence illustrating that appellant was present in

the residence during the search. She also told one of the officers that she “maintained the

residence.”   Moreover, items of “mail and articles [were] addressed to her [at] the

residence.” From this, an officer deduced that appellant “was the one in control during

[execution of] the search warrant itself.” Additionally, marijuana was found on the coffee


                                              3
table in plain view in the living room where appellant was seated, and, according to one

officer at the scene, the marijuana emitted a recognizable odor. Also in the living room

and atop the television were nine syringes, a spoon with a tan residue, and a syringe

containing methamphetamine.             Upon further investigation, the officers found drug

paraphernalia such as syringes, cotton swabs, and a drug ledger in appellant’s bedroom.

More paraphernalia was discovered in a large silver metal box located in another room of

the residence. This evidence sufficiently linked appellant to the controlled substances

located in her home. And, the trial court did not err in concluding that she possessed the

methamphetamine and marijuana found therein.1

         Accordingly, we overrule appellant’s point of error and affirm the judgment entered

below.



                                                                          Brian Quinn
                                                                             Justice


Do not publish.




         1
         Appellant also contends that the evidence was insufficient to show she violated term “u” of her
community supervision. However, we need not consider this allegation since one sufficient ground for
revocation will support the court’s order to revoke probation. Id. (citing Moore v. State, 605 S.W.2d 924,
926 (Tex. Crim. App. 1980).

                                                    4